Title: To James Madison from George Nicholas, [24 January] 1789
From: Nicholas, George
To: Madison, James


Dear Sir,
Saturday Morn: [24 January 1789]
Your favor of the 23d. has been just put into my hands.
The accounts you give me of Culpeper are more flattering than I expected. Both Early and Strother will do every thing in their power. The first of them was detected in an absolute falsehood respecting you by Mr. Gordon in Richmond and that Gentn. had certificates with him to prove it when he was taken ill. Delicacy is out of the question with such men and you do not do yourself justice in not exposing them. Those they can influence will be against you, forbear as much as you please but placing them in a proper light will serve to undeceive many of the well meaning. Stick to that county and by all means be there at the election and if you think it necessary give Monroe notice that he may be present also if he pleases, and you under no restraint.
Your friends increase daily here and your majority will be much greater than when I wrote to you before. I flatter myself Albemarle will at least weigh equally with Amherst. Do not now omit any thing to ensure success. You should never have exerted yourself or do it to effect. Great triumph will follow your defeat now but, if you attend to Culpeper there is no danger. It gives me concern that I shall not be here at the election but I could not wait without losing my company. But it will make only the difference of my vote for every exertion has and will be made in this county.
I thank you for the extract. It will not be in my power to consider it before I get to Kentucky. When there I shall take the liberty of writing you fully on the subject.
The papers sent enclosed shall be attended to. I shall set out tomorrow and am, With the greatest sincerity, and respect, yrs.
G: Nicholas
